Citation Nr: 0433059	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  04-04 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for 
impaired hearing right ear, otitis media non supparative.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran testified before the undersigned at a 
videoconference Board hearing in July 2004.  The transcript 
is associated with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran's PTSD is currently manifested by no more 
than some occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms 
including depressed mood, sleep disturbance, irritability and 
difficulty concentrating.  

3.  The veteran has Level I hearing loss in the right ear and 
Level I hearing loss in the left ear.

4.  The veteran has not submitted evidence tending to show 
that his PTSD or hearing loss is unusual, requires frequent 
periods of hospitalization or causes unusual interference 
with work other than that contemplated within the schedular 
standards.  
CONCLUSIONS OF LAW

1.  The criteria for a disability rating disability in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 9411-9440 (2004).

2.  The criteria for a compensable disability rating for 
impaired hearing right ear, otitis media non supparative have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in November 2002, the RO advised the 
appellant of the enactment of the VCAA.  The appellant was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claims, but that 
he must provide enough information so that VA could request 
any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The December 2003 statement of the case (SOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for increased ratings.  The SOC specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  It also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains VA examinations, VA medical 
records, service medical records and all private medical 
records identified by the veteran.  The veteran has not 
identified any outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor. 38 C.F.R. § 4.3.
1.	PTSD

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  The veteran's PTSD is 
rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under that code, a 30 percent disability rating is in order 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.        

Evidence relevant to the current level of severity of the 
veteran's PTSD includes a December 2002 VA psychiatric 
examination.  At that time, the veteran reported a history of 
psychiatric problems since 1968.  He was hospitalized once in 
1968 and once in 1978 for psychiatric problems and attended 
sessions with a private psychiatrist from 1979 through 1980 
where he received medication and psychotherapy.  The veteran 
had been married for 43 years and had no children.  The 
veteran stated that his relationship with his wife was 
"pretty good."  The veteran reported that he had close 
friends and spent most of his spare time working around the 
house, exercising, walking, reading, and watching sports.  
The veteran reported having four different jobs after service 
(mostly in sales) with his longest job lasting 15 years.  He 
had been retired since 1996.  

On behavioral observation, the examiner reported that the 
veteran was cooperative.  He was alert, oriented and neatly 
groomed.  His affect, mood, and speech were within normal 
limits.  No delusions or hallucinations were reported and the 
veteran denied any suicidal or homicidal ideation.  The 
veteran complained of distressing dreams about his combat 
experience and significant psychological and physiological 
reactivity to exposure to cues that symbolize or resemble the 
war.  The veteran also reported symptoms of increased arousal 
to include difficulty staying asleep, irritability, 
exaggerated startled response and difficulty concentrating.  
The examiner diagnosed the veteran with PTSD, moderate and 
assigned a GAF score of 51.

The veteran testified before the undersigned at a 
videoconference hearing in July 2004.  He reported suffering 
from symptoms such as lack of sleep, nightmares, and 
depression.  

Also of record are VA outpatient treatment notes dated from 
March 2003 through February 2004.  These records reflect 
treatment primarily for other disability.

Considering such evidence in light of the criteria noted 
above, the Board finds the veteran's PTSD does not meet the 
criteria for at least the next higher, 50 percent, 
evaluation.  As noted above, a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to certain symptoms; however, the Board 
finds that those delineated symptoms are not characteristics 
of the veteran's disability.  In this respect, the veteran 
has not been found to have such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; or difficulty in understanding 
complex commands.  The veteran has also not been shown to 
have any significant impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  

The veteran has maintained a lasting marriage with his wife 
for over 43 years.  He has also maintained significant 
relationships with his siblings and has other close friends.  
As for industrial impairment, the veteran retired from his 
job in sales approximately 8 years ago due to his age and not 
due to his PTSD.  

While the veteran has experienced depressed mood, sleep 
disturbance, irritability, such disturbances are more 
characteristic of the criteria for the 30 percent rating.  As 
the criteria for the next higher, 50 percent rating are not 
met, it logically follows that the criteria for any higher 
evaluation likewise are not met.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record supports the conclusion that he is not 
entitled to an evaluation greater than 30 percent during any 
time within the appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the PTSD, standing alone, causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.

In conclusion, the Board finds that the evidence warrants a 
disability rating of 30 percent under DC 9411 for the 
veteran's PTSD.

	2.  Impaired hearing right ear, otitis media non 
supparative.

The veteran's right ear hearing loss is evaluated as non-
compensable.  Impaired hearing will be considered a 
disability only after threshold requirements are met. See 38 
C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average pure 
tone threshold and speech discrimination percentage scores.  
38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered). 
 
The provisions of 38 C.F.R. § 4.86 (2004) address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000 and 4000 Hz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.  



A November 2002 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
40 dB
50 dB
55 dB
45 dB
Left 
Ear
10 dB
35 dB
15 dB
25 dB

Puretone Threshold Average
Right Ear
48 dB
Left Ear
21 dB

Speech Recognition
Right Ear
96%
Left Ear
100%


A March 2004 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
40 dB
55 dB
60 dB
45 dB
Left 
Ear
10 dB
35 dB
15 dB
30 dB

Puretone Threshold Average
Right Ear
50 dB
Left Ear
23 dB

Speech Recognition
Right Ear
96%
Left Ear
96%

In the present case, the evidence does not show an 
exceptional level of impaired hearing in either November 2002 
or March 2004 such that 38 C.F.R. § 4.86 is not applicable to 
the veteran's claim. 
 
Applying the results from the November 2002 VA audiological 
examination to Tables VI yields a Roman numeral value of I 
for the right ear and a Roman numeral value of I for the left 
ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to 
Table VII, the Board finds that the veteran's hearing loss 
was correctly evaluated as zero percent disabling in the 
January 2003 rating decision.  Id.  

Applying the results from the March 2004 VA audiological 
examination to Tables VI yields a Roman numeral value of I 
for the right ear and a Roman numeral value of I for the left 
ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to 
Table VII, the Board finds that the veteran's hearing loss, 
while worse than it was in November 2002, is still zero 
percent disabling.  Id.  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to a 
compensable initial disability rating for impaired hearing 
right ear, otitis media non supparative. 38 C.F.R. § 4.3. 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his hearing loss or 
PTSD.  The veteran is retired and has provided no objective 
evidence of marked interference in employment as a result of 
service-connected disability.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.

ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.

Entitlement to a compensable disability rating for impaired 
hearing right ear, otitis media non supparative is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



